Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Claim Rejections - 35 USC § 112
Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Claim 1 recites “apply a unitary transformation formed based on the function to a plurality of qubits corresponding to an angle of a joint of the robot a number of times according to the number of the plurality of qubits and to set a quantum computer so as to search for a state of the plurality of qubit”. As unitary transformation is applied to a plurality of qubits and qubit is a quantum bit utilized by a quantum computer, the disclosure does not provide information that would enable one having ordinary skill in the art to build a quantum computer to utilize qubits. Although [0015] states “The quantum computer 20 may be formed of any hardware”, this does not provide any technical guideline on how to build a quantum computer and/or what hardware is available to build one. As quantum computers are not commercially available for consumers, the disclosure does not enable one skilled in the art to acquire and/or build one to make and/or use the invention: See also 101 rejection below about availability of quantum computers.
Same limitations are recited in claims 8 and 9, hence are rejected under same basis.
Claims 2-7 are rejected as being dependent on rejected claim1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
On January 7, 2019, the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claims 1 and 20 are directed toward non-statutory subject matter, as shown below:

STEP 1: Do claims 1, 8 and 9 fall within one of the statutory categories?  Claims 1 and 8 are a device and method, and as such fall within one of the statutory categories. However, claim 9 is directed to a computer readable storage medium that is executed by a processor, hence a program element, stored in a computer readable medium. Under current office policy, if a claim is directed toward a medium, and the medium is undefined in the specification, then the broadest reasonable interpretation of that medium includes, statutory non-transitory media, and non-statutory transitory media, or signals. In the current specification, there is no explicit definition provided for computer readable media, as such the claim is directed to a form of energy and is non-statutory.

STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea? Yes, claims 1 and 8 are directed to mental processes. 
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The method of claim 20 and the system of claim 1 contain mathematical concepts and mental processes that can be practicably performed in the human mind and, therefore, an abstract idea. The claims recite “a specifying unit configured to specify a function for identifying whether or not a posture of a robot satisfies a predetermined condition”. This is a mental process as one can identify whether a posture of robot satisfies a predetermined condition or not e.g. a human can look at posture of a robot to determine whether robot has reached state of singularity or not, reaching state of singularity is predetermined condition.

a setting unit configured to apply a unitary transformation formed based on the function to a plurality of qubits corresponding to an angle of a joint of the robot a number of times according to the number of the plurality of qubits and to set a quantum computer so as to search for a state of the plurality of qubits corresponding to the angle satisfying the predetermined condition according to a quantum algorithm”. This is a mathematical concept as applying unitary transformation is performed through CORDIC algorithm ([0049-0050] in specification, disclosing equation for performing unitary transformation through CORDIC algorithm). As this is a mathematical concept, it can be performed by a human mentally or with aid of pen and paper. The “search for a state of the plurality of qubits corresponding to the angle satisfying the predetermined condition according to a quantum algorithm” is disclosed to be performed according to Grocer’s algorithm ([0020], disclosing to search for states of the qubits corresponding to the angles satisfying the predetermined condition according to Grover's algorithm). Therefore it is also a mathematical concept that can be performed by a human mentally or with aid of pen and paper.

Furthermore “and a calculation unit configured to calculate the angle corresponding to a measurement value of the plurality of qubits” is also a mathematical concept as an angle is calculated.
	
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application? No, the claims do not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Claims 1 and 8 do not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application.  While the claims recite.
Also, as noted above, merely including instructions to implement an abstract idea on a quantum computer, or merely using a computer as a tool to perform an abstract idea is indicative that the judicial exception has not been integrated into a practical application. In the instant case, performing calculations using well known algorithms and verifying conditions. Thus, it is clear that the abstract idea is merely implemented on a computer, which is indicative of the abstract idea having not been integrated into a practical application.

STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, the claims do not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Claims 1 and 8 not recite any specific limitation or combination of limitations that are not well-understood, routine, conventional (WURC) activity in the field.  The claims utilize CORDIC and Grover’s algorithms for calculations, and in the absence of any other limitation, do not amount to significantly more than judicial exception. 

CONCLUSION
Thus, since claims 1 and 8 are: (a) directed toward an abstract idea, (b) do not recite additional elements that integrate the judicial exception into a practical application, and (c) do not recite additional elements that amount to significantly more than the judicial exception, it is clear that claim 1 and 8 are directed towards non-statutory subject matter.

With respect to claim 2, the claim further limits what predetermined condition is, this is still a mathematical concept as “condition indicating that a position of an end effector provided on the robot is closest to a target position” is a mathematical relationship between position of end effector and target position.

With respect to claim 3, the claim further limits what predetermined condition is, this is still a mathematical concept as “condition includes a condition indicating that a trajectory of an end effector provided on the robot is closest to a target trajectory” is a mathematical relationship between target trajectory to trajectory of end effector.

With respect to claim 4, the claim further limits the claim what predetermined condition is. This is a mental process as condition indicates “that the joint does not interfere with an obstacle”.

With respect to claim 5, setting “a counter qubit that corresponds to whether or not the joint interferes with the obstacle” is a mathematical concept and has not been integrated into a practical application or amounts to significantly more.

With respect to claim 6, the claim further limits what unitary transformation includes. As explained in claim 1, applying unitary transformation is a mathematical concept, claim 6 is also directed to a mathematical concept. The claim merely recites when phase of “phase of a direct product state of the plurality of qubits and the counter qubit” is inverted or not with respect to “angle corresponding to the plurality of qubits satisfies the predetermined condition and the counter qubit corresponds to the joint not interfering with the obstacle”. This is a mathematical relationship as result of one calculation impacts another calculation. Therefore it is not considered a practical application or significantly more. 

With respect to claim 7, the claim merely defines how an angle is represented. And as it is represented according to CORDIC algorithm, it is a mathematical concept and cannot be considered a practical application or significantly more.


Furthermore, claims 1-9 are rejected under 35 USC 101 because the claimed invention lacks patentable utility. 

Claims 1, 8 and 9 recite “unitary transformation formed based on the function to a plurality of qubits corresponding to an angle of a joint of the robot a number of times according to the number of the plurality of qubits and to set a quantum computer so as to search for a state of the plurality of qubits”. Specification in [0007] discloses “the present invention provides a search device, a search method, and a search program for causing a quantum computer to search for angles of joints of a robot such as a robot arm at which the posture of the robot satisfies a predetermined condition by using a 
	
Applicant claims priority of JP-2018-241666 filed on 12/25/2018, thus applicant has to be in possession of quantum computer or such computer has to be available readily.
	
Chris Bernhardt (NPL, In the future, everyone might use quantum computers) discloses in 2nd paragraph, “In the US, Google, IBM and NASA are experimenting and building the first quantum computers. China is also investing heavily in quantum technology”. As Google, IBM and NASA were working on their first quantum computer (according to NPL published in March 2019), examiner concludes that there were no quantum computers available in 2018 to purchase.

	Melody Lee (NPL, How Close Are We to Quantum Computing?) discloses in page 2 paragraph 2 “in September of 2020, IBM revealed they developed one of the largest existing quantum computers”. Therefore IBM’s advancement in developing quantum computers is recent. 

	Daphne Leprice-Ringuet (NPL, IBM's first quantum computer outside of the US has just gone live) discloses in first paragraph “Five years after IBM made its first five-qubit quantum processor 

Therefore, examiner concludes that a quantum computer is not available for purchase. A technology that enables a quantum processor to be accessed through cloud exists and that is different that claimed invention as there is no disclosure of accessing a third party (or host) quantum computer. Furthermore applicant has not disclosed that a quantum computer has been built in house.
	
Therefore the claims are directed to an invention that is not available for purchase, has not been built in house, and is not feasible of performing the tasks claimed. Therefore the invention lacks utility.

	Claims 2-7 are rejected as being dependent on rejected claim 1 and directed to same invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARSLAN AZHAR whose telephone number is (571)270-1703. The examiner can normally be reached Mon-Fri 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARSLAN AZHAR/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664